COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Helen Mayfield v. Capital One, National Association
Appellate case number:       01-18-00762-CV
Trial court case number:     2017-48720
Trial court:                 269th District Court of Harris County

       On January 17, 2019, we abated this appeal and remanded the case to the trial
court to determine whether appellant, Helen Mayfield, must pay the cost of preparation of
the appellate record. See TEX. R. APP. P. 145(a), (f). On March 1, 2019, the trial court
denied appellant’s Motion for a Free Appellate Record and ordered her to “pay all court
costs,” “all additional costs, charges for record, and [a]ppellate costs as they are due.” We
then reinstated the appeal and directed appellant to make arrangements to pay the fee for
preparation of the record on appeal. See TEX. R. APP. P. 34.5(a), (b), 34.6(b), 35.3(a), (b).
The clerk’s record was due to be filed no later than May 9, 2019 but has not been filed.1
The trial court clerk has notified the Clerk of this Court that the clerk’s record has not
been filed because appellant has not paid, or made payment arrangements, for the clerk’s
record.
        Accordingly, no later than 30 days from the date of this order, appellant is
directed to cause the clerk’s record to be filed or submit written evidence from the trial
court clerk that she has paid, or made arrangements to pay, the fee for preparation and
filing of the clerk’s record. See TEX. R. APP. P. 34.5(a), (b), 35.3(a)(2).
        If a clerk’s record is not filed or appellant does not submit written evidence from
the trial court clerk that she has paid, or made arrangements to pay, the fee for preparing
and filing the clerk’s record, we may dismiss this appeal without further notice. See
TEX. R. APP. P. 37.3(b), 42.3(b), (c).

1
       The Clerk of this Court previously directed the trial court clerk to file a clerk’s record
       containing pleadings and orders related to appellant’s motions for a free appellate record.
       And, we advised appellant that the clerk’s record did not need to include the items
       included in the clerk’s record filed in this appeal on January 8, 2019, or the supplemental
       clerk’s records filed on January 11 and March 22, 2019.
                                                  1
      It is so ORDERED.
Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: __May 30, 2019__




                                           2